DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 6/23/22 and has been entered and made of record. Currently, claims 1-7 are pending.

Drawings

The drawings were received on 6/23/22.  These drawings are accepted.
Applicant’s amendment to Figs. 14, 19, and 20 has overcome the objections set forth in the previous Office Action and has therefore been withdrawn.

Response to Arguments

Applicant's arguments filed 6/23/22 have been fully considered but they are not persuasive. 
The applicant asserts Watanabe and Osakabe do not disclose wherein when the printer is moved in an opposite direction to the movement direction of the printer in a pass in which the printing is in progress in a middle of the printing in the pass other than a last pass out of the plurality of passes, the control section cancels the print job. The Examiner respectfully disagrees as Watanabe discloses the above mentioned feature. Particularly, Watanabe discloses if a user of the handheld printer 20 moves in a direction contrary to the anticipated or correct direction an alert message is displayed. The alert message presents the user with the ability to click on a cancel button 113 that forcibly terminates printing (Fig. 27A and para 230). Therefore, Watanabe discloses wherein when the printer is moved in an opposite direction to the movement direction of the printer in a pass in which the printing is in progress in a middle of the printing in the pass other than a last pass out of the plurality of passes, the control section cancels the print job.

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US 2018/0354257).
Regarding claims 1, 6, and 7, Watanabe discloses a non-transitory computer-readable storage medium58 storing a program, the program making an information processing device coupled to a printer configured to perform printing on a medium while being manually moved to the medium so as to communicate with each other execute processing, a method of controlling a printer configured to perform printing on a medium while being manually moved to the medium, and a printer configured to perform printing on a medium while being manually moved to the medium, the printer comprising: 
a print job acquisition section configured to obtain a print job for printing a print image in a plurality of passes (see Figs. 3 and 4 and paras 45-46 and 88, handheld printer 20 can receive print data from image data output device 11); 
a movement detection section configured to detect a movement direction of the printer relative to the medium (see Figs. 3 and 4 and paras 47, 52, 56, and 61, navigation sensor 30 detects the movement of handheld printer 20 relative to the medium); and 
a control section configured to make a print head perform printing while the printer is moved in a first direction in an odd-numbered pass, and make the print head perform printing while the printer is moved in an opposite direction to the first direction in an even-numbered pass based on the print job (see Figs. 17-19, 21-22, and 24 and paras 148-456 and 184-190, the handheld printer can move bidirectionally), 
wherein when the printer is moved in an opposite direction to the movement direction of the printer in a pass in which the printing is in progress in a middle of the printing in the pass other than a last pass out of the plurality of passes, the control section cancels the print job (see Figs. 26-27 and paras 203, 211, 215-216, and 223-231, if a user of the handheld printer 20 moves in a direction contrary to the anticipated or correct direction an alert message is displayed, the alert message presents the user with the ability to click on a cancel button 113 that forcibly terminates printing).
Regarding claim 2, Watanabe further discloses wherein the control section makes a notification section give56 notice of an error as a part of the printing stop process (see Figs. 26-27 and paras 203, 244, 215-216, and 223-231, if a user of the handheld printer 20 moves in a direction contrary to the anticipated or correct direction an alert message is displayed and the printing is stopped).  
Regarding claim 3, Watanabe further discloses the notification section (see Figs. 26-27 and paras 58, 203, 244, 215-216, and 223-231, if a user of the handheld printer 20 moves in a direction contrary to the anticipated or correct direction an alert message is displayed and the printing is stopped).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Watanabe as applied to claim 1 above, and further in view of Osakabe (US 2020/0171843).
Regarding claim 4, Watanabe discloses a storage section configured to store the print job (see Figs. 3 and 4 and para 55, DRAM 29 stores image data); and 
a distance detection section configured to detect a distance of the printer from the medium (see paras 56, 75, and 225-230, when the handheld printer 20 is lifted from the medium during printing an alert notification is displayed to the user).
Watanabe does not disclose expressly wherein when the distance detected by the distance detection section changes from a state of exceeding a first threshold value to a state of being no higher than a second threshold value as a threshold value no higher than the first threshold value after performing the printing stop process, the control section makes the print head restart the printing from a first pass based on the print job stored in the storage section.
Osakabe discloses wherein when the distance detected by the distance detection section changes from a state of exceeding a first threshold value to a state of being no higher than a second threshold value as a threshold value no higher than the first threshold value after performing the printing stop process, the control section makes the print head restart the printing from a first pass based on the print job stored in the storage section (see paras 30-31, two limits are set for what constitutes lifting a handheld printer off a printing medium).
Regarding claim 5, Watanabe discloses a distance detection section configured to detect a distance of the printer from the medium (see paras 56, 75, and 225-230, when the handheld printer 20 is lifted from the medium during printing an alert notification is displayed to the user).
Watanabe does not disclose expressly wherein the control section determines that the printer is separated from the medium when the distance detected by the distance detection section exceeds a first threshold value, and determines that the printer is loaded on the medium when the distance detected by the distance detection section becomes 57no higher than a second threshold value as a threshold value no higher than the first threshold value.
Osakabe discloses wherein the control section determines that the printer is separated from the medium when the distance detected by the distance detection section exceeds a first threshold value, and determines that the printer is loaded on the medium when the distance detected by the distance detection section becomes 57no higher than a second threshold value as a threshold value no higher than the first threshold value (see paras 30-31, two limits are set for what constitutes lifting a handheld printer off a printing medium).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the threshold limits for lifting a handheld printer from a print medium, as described by Osakabe, with the system of Watanabe.
The suggestion/motivation for doing so would have been to avoid improperly stopping printing if the handheld printer is not actually lifted from the print medium thereby avoiding costly reprints a user frustration.
Therefore, it would have been obvious to combine Osakabe with Watanabe to obtain the invention as specified in claims 4 and 5.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677